Citation Nr: 1141834	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-32 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability, secondary to service-connected anxiety disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that denied the Veteran's service connection claim for a heart disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claim prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995); see also generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)]. 

The Veteran essentially contends that he has a heart disability due to his service-connected anxiety disorder.  The record is replete with diagnoses for various heart disabilities, and the Veteran is service-connected for an anxiety disorder currently evaluated as 70 percent disabling.  

The pertinent evidence of record includes a January 2006 VA mental disorders examination report for which the examiner reviewed the claims folder in conjunction with evaluation of the Veteran.  The examiner noted that the Veteran had multiple risk factors for cardiovascular disease including high cholesterol, high blood pressure, smoking, obesity, family history, diabetes, and psychosocial factors.  She indicated that psychosocial factors may contribute to the early development of atherosclerosis, acute precipitation of myocardial infarction, and sudden cardiac death both directly or indirectly through aggravation of risk factors (e.g. smoking, hypertension, and lipid metabolism).  Additionally, she noted that depression, anger, stress, and other factors are linked with cardiovascular problems.  The examiner opined that it was more likely than not that the Veteran's heart disability has been negatively affected by the service-connected anxiety disorder.  In making this determination, the examiner clarified that she was not a cardiologist and did not feel qualified to state whether the psychological stress is a greater risk factor than other factors from which the Veteran's suffers.  She further pointed out that the psychiatric problem was not the only cause of the Veteran's heart disability.  

Also of record is an April 2006 statement from a VA physician.  The physician indicated that it was more likely than not that the Veteran's anxiety disorder is not 
a significant risk factor for coronary artery disease when compared with his elevated cholesterol, hypertension, smoking, obesity, diabetes, and family history.  

As the record currently stands, the Board finds that there is not an adequate medical opinion addressing the relationship between the Veteran's current heart disability and service-connected anxiety disorder.  The January 2006 VA examination report, rendered in conjunction with review of the claims folder, was authored by a psychologist, and not a cardiologist, who indicated that she was not qualified to render an opinion in this matter.  On the other hand, the qualifications of the April 2006 VA physician is unknown (i.e. his area of specialty, if any) nor is there any indication that he reviewed the claims folder when he rendered his opinion.  Also, review of the claims folder reveals that private hospitalization records dated from January 1976 to February 1976 show that the Veteran was admitted for severe chest pain to rule out myocardial infarction.  While hospitalized, his treatment included Valium.  Neither of the opinions discussed the significance, if any, of this treatment.    Therefore, anther examination by a cardiologist, taking into consideration all relevant evidence of record, is necessary to determine whether the Veteran's current heart disability is related to his service-connected anxiety disorder.  See supra 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination by a cardiologist to ascertain the nature and etiology of any current heart disability, including specifically, an assessment as to whether any current disability is etiologically related to service-connected anxiety disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination. 

The examiner must determine whether any heart disability found on examination was caused by, or is aggravated by the Veteran's service-connected anxiety disorder.  If service-connected anxiety disorder aggravates (i.e., permanently worsens) the heart disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

In rendering his/her opinion, the examiner should comment on the significance, if any, of the Veteran's treatment with Valium in 1976 in conjunction with complaints of chest pain.  

The examiner should also determine if there is a 50 percent probability or greater that any current heart disability is related to service. 

The examiner must provide a rationale for any opinion rendered and reconcile any contradictory evidence of record. 

 If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Notify the Veteran that it is his responsibility to report for the VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



